Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered September 13, 2012, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Summary judgment was properly granted to defendants in this action where the infant plaintiff was injured when he collided with a stairway railing during a game of tag. Plaintiffs own testimony as to how the accident occurred demonstrates that no additional supervision could have prevented his injury (see Esponda v City of New York, 62 AD3d 458, 460 [1st Dept 2009]; see also Lizardo v Board of Educ. of the City of N.Y., 77 AD3d 437 [1st Dept 2010]). Concur — Acosta, J.P, Andrias, Saxe, Freedman and Feinman, JJ.